 1                                                              HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     ROBERT NEFF, an individual,
 9                                                        No. 2:18-cv-01716 RSL
10                                           Plaintiff,
                                                          STIPULATION AND ORDER TO DISMISS
11                         vs.                            PLAINTIFF'S NEGLIGENT TRAINING
                                                          AND SUPERVISION CLAIMS AGAINST
12
   ZEWDNEH N. DESTA and JANE DOE                          DEFENDANT K&B TRANSPORTATION
13 DESTA, husband and wife, K&B                           (THE REMAINING CLAIMS ARE
   TRANSPORTATION, INC., a foreign                        UNAFFECTED)
14
   corporation, and SAFEWAY, INC., a foreign
15 corporation,                                           (Clerk’s Action Required)

16                                        Defendants.
17                                           I. STIPULATION
18
            Because Defendant K&B Transportation has admitted that Defendant Zewdneh Desta
19
     was acting within the course and scope of his employment at the time of the incident, the
20
     parties, by and through their respective counsel, hereby stipulate and agree that Plaintiff’s
21
     negligent training and supervision claims asserted against Defendant K&B Transportation as
22

23 Paragraphs 5.17, 6.2, and 6.5 of the Complaint should be dismissed. The parties move the

24 Court for an order dismissing those claims, only.

25          //
26

     STIPULATION AND ORDER TO DISMISS PLAINTIFF'S
                                                                                      901 FIFTH AVENUE, SUITE 1700
     NEGLIGENT TRAINING AND SUPERVISION CLAIMS
                                                                                      SEATTLE, WASHINGTON 98164
     AGAINST DEFENDANT K&B TRANSPORTATION (Cause                                         TELEPHONE: (206) 623-4100
     No. 2:18-cv-01716 RSL) – 1                                                             FAX: (206) 623-9273
     js/JS3522.014/3090858x
 1          DATED: January ________ 2019.
 2

 3
         ___________________________                     ___________________________
 4       Karen K. Koehler                                Dylan E. Jackson
         Stritmatter Kessler Whelan Koehler Moore        Jeff M. Sbaih
 5       3600 15th Avenue West, Suite #300               Wilson Smith Cochran Dickerson
         Seattle, WA 98119-1330                          901 5th Avenue, Suite 1700
 6       Phone: 206-448-1777                             Seattle, WA 98164
 7       Fax: 206-728-2131                               Phone: 206-623-4100
         Email: Karenk@stritmatter.com                   Fax: 206-623-9273
 8       Attorneys for Plaintiff                         Email: jackson@wscd.com / 
                                                         Email: sbaih@wscd.com
 9                                                       Attorneys for Defendant K&B
                                                         Transportation and Zewdneh Desta
10

11

12                                                  II. ORDER

13          It is so ordered.

14          DATED this 18th day of January, 2019.
15

16

17
                                                                 A
                                                                 Robert S. Lasnik
18                                                               United States District Judge 

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER TO DISMISS PLAINTIFF'S
                                                                                901 FIFTH AVENUE, SUITE 1700
     NEGLIGENT TRAINING AND SUPERVISION CLAIMS
                                                                                SEATTLE, WASHINGTON 98164
     AGAINST DEFENDANT K&B TRANSPORTATION (Cause                                   TELEPHONE: (206) 623-4100
     No. 2:18-cv-01716 RSL) – 2                                                       FAX: (206) 623-9273
     js/JS3522.014/3090858x
